DETAILED ACTION
Remarks
This office action is in response to the application filled on 12/26/2018. Claims 1-10 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. TW 2018/10736595, filed on 10/17/2018.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1 recites, “An anti-theft control method for a vehicle, adapted to a motor of a vehicle”. From the recited claim, it is not clear if “motor of a vehicle”, is the same vehicle as anti-theft control method for a vehicle or not. Examiner suggests to rephrase the claim in order to avoid antecedent issues. One example could be “An anti-theft control method for a vehicle, adapted to a motor of the vehicle”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over automatic machine translation of CN 105553353 (“Zhang”), and further in view of automatic machine translation of CN 101223686 (“Takashi”).
Regarding claim 1, Zhang discloses an anti-theft control method for a vehicle, adapted to a motor of a vehicle (see [0007], where “provide a new electric vehicle anti-theft device and anti-theft method based on motor rotor locking.”), comprising: 
determining whether an enabling signal is received by a control device in an anti-theft mode (per [0017] of PGPUB of submitted specification, the enabling signal is referred to an alarm signal or wheel rotation signal. See [0004], where “At the same time, by designing the peripheral sensor circuit of the single-chip microcomputer, the alarm horn can sound the alarm to realize the soft anti-theft, such as the one provided by the publication number CN2590837 technical scheme of antitheft alarm for electric bicycles.”; see also [0026], where “The technical solution of the present invention uses the difference between the actual current value detected by the current sensor and a given rated current value as the basis for the closed-loop control system to adjust the duty cycle of the output PWM signal, thereby reducing "misjudgment" ", to realize the accurate anti-theft and alarm of electric vehicles.”; See also [0011], where “PWM modulator is connected to the control input end of the three-phase bridge inverter for controlling the current signal measured by the current sensor adjusts the duty cycle of the PWM signal received by the control input terminal”; where accurate anti-theft signal is generated and inputted to controller.); and 
performing an anti-theft control process by the control device when receiving the enabling signal (see [0009], where “An electric vehicle anti-theft device based on motor rotor locking. ….. the electric vehicle anti-theft device is mainly composed of a current sensor and a controller are formed, wherein the input end of the current sensor is connected to a certain phase winding of the three-phase winding, and the output end of the current sensor is connected to the input end of the controller to form a current closed loop system, The output terminal of the controller is connected to the control input terminal of the three-phase bridge inverter, and the output terminal of the controller outputs a PWM signal.”; see also [0015], where “Measuring the actual current value of a certain phase winding of the stator of the brushless DC motor to which it is connected by the current sensor, and feeding back the actual current value to the controller;”; see also [0014] and [0026]; anti-theft alarm is generated based on actual current value. Anti-theft method start based on the actual current/enabling signal.), wherein the anti-theft control process comprises: 
detecting a set of position information related to the motor by a position sensor electrically connected to the motor (see [0013], where “the electric vehicle anti-theft device further includes a position detector for detecting the rotor of the brushless DC motor, and an output terminal of the position detector is connected to the controller.”; see also [0046]. position detector is detecting position of rotor of the motor and giving feedback to controller. And this detector/sensor is somehow connected (direct/wireless) for determining the real-time actual position.); 
generating an anti-theft control command according to the set of position information (see [0022], where “The step (1) also includes: detecting the position of the rotor in real time by the position detector, and real-time feedback of the position to the controller;”; see also [0027], where “The rotor of the brushless DC motor can be slowly turned to the corresponding position and locked under the action of the corresponding magnetic field force that changes in real time,”; based on the positional information anti-theft control command is generated.) and further outputting a plurality of switching control instructions according to the anti-theft control command by the control device (see [0036], where “The output terminal of the current sensor 4, the output terminal of the comparator is connected to the input terminal of the PID regulator or the PWM modulator, and the output terminal of the PID regulator or the PWM modulator is connected to the three-phase bridge inverter. The grid of the 6 MOS transistors, the comparator is used to compare the actual current value measured by the current sensor 4 with a given rated current value, to obtain the difference between the two current values, and provide it to the PID adjustment. The PID regulator or the PWM modulator is used to adjust the proportion of the PWM signal received by the gates of the six MOS transistors of the three-phase bridge inverter according to the difference obtained by the comparator. The empty ratio is used to adjust the output of the three-phase output terminal of the three phase bridge inverter.”; see also [0009], where based on the output signals anti-theft device is activated. See also [0017], where “the brushless DC motor is locked to achieve the anti-theft purpose of locking the electric vehicle.”; see also [0044], where motor is locked to achieve anti-theft of the vehicle. As motor is locked that means it switches/changes control instruction based on alarm/enabling signal.); and 
outputting a locking command to the motor by a power driving device electrically connected to the control device according to the plurality of switching control instructions for driving the motor (see [0017], where “the brushless DC motor is locked to achieve the anti-theft purpose of locking the electric vehicle.”; see also [0025], where “The rotor of the brushless DC motor is locked under the action of the stator magnetic field, which can effectively prevent the electric vehicle from being forcibly displaced.”; see also [0009], where a PWM signal is outputted for motor locking. see also [0013], where rotor position is detected for output instruction. See also [0027], where “the output of the three-phase inverter in real time according to the current difference, so that the actual current value detected by the current sensor changes in real time, and is finally adjusted to the rated current value, so that the rotor of the brushless DC motor can be slowly turned to the corresponding position and locked under the action of the corresponding magnetic field force that changes in real time,”; locking motor by magnetic force.); 
wherein the locking command comprises a plurality of PWM signals (see [0009], where “the output terminal of the controller outputs a PWM signal.”; see also [0020], where “The PID regulator or the PWM modulator controls the duty cycle of the PWM signal input to the gate input terminal of the corresponding transistor”; see also [0041]).
Zhang does not disclose the following limitations: outputting a command to the motor …. to generate a braking force; and 
one of the plurality of PWM signals has two adjacent periods, a duty ratio of one of the two adjacent periods is identical to a duty ratio of the other one of the two adjacent periods.
However Takashi discloses a motor drive system, wherein outputting a command to the motor …. to generate a braking force (see [0132], where “the optical sensor 12 detect the angular position of the rotor”; see also [0137], where “In FIG. 7(b), an angular position signal 25 (Sa, Sb, Sc, and Sd) is sent from the optical sensor 12 based on the angular position of the rotor core 6 of the multi-phase constant current motor 3 described above. The inverter control device 24 outputs a drive signal 26 for driving each of the semiconductor switches 19 in the single-phase bridge units 20 to 23 according to the angular position signal 25. When braking the multi-phase constant current motor 3, a braking command signal 27 (So) is generated.”; angular position signal, 25 is emitted from the sensor, 12 according to the angular position of rotor. The inverter control device, 24 outputs a driving signal, 26 and a braking command signal is generated. Takashi discloses a method that generates (outputs) a braking force. Takashi does not disclose that braking force is generated for locking the motor. However that generated braking force can be used for locking the motor by slowing down the car motor. It would be obvious to incorporate this generated braking force (disclosed by Takashi) to anti-theft control command disclosed by Zhang.); and 
one of the plurality of PWM signals has two adjacent periods, a duty ratio of one of the two adjacent periods is identical to a duty ratio of the other one of the two adjacent periods (see fig 8, where output of switching control command based on the control command is shown. the voltage braking command comprises a plurality of PWM signals, two adjacent periods of one of the PWM signals have the same duty ratio/cycle in order to achieve braking control of the motor. see also [0138], where “FIG. 8 is a diagram of the correspondence relationship among the angular position signal 25, the drive signal 26, and the brake command signal 27.” ).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zhang to incorporate the teachings of Takashi by including the above feature, outputting a command to the motor …. to generate a braking force; and one of the plurality of PWM signals has two adjacent periods, a duty ratio of one of the two adjacent periods is identical to a duty ratio of the other one of the two adjacent periods, for applying anti-theft control command reliably by locking the motor/rotor of the vehicle by applying braking force in order to slow down the car motor and eventually lock the motor.
Regarding claim 4, Zhang further discloses an anti-theft control method, wherein outputting the locking command to the motor by the power driving device electrically connected to the control device according to the plurality of switching control instructions comprises: 
generating a supplying power by a power source in the power driving device (see [0009], where “DC power supply”; see fig 1, where motor, 3 is powered by power supply, 1. See also [0027], where short circuit current is generated on braking mode. See also [0041], where “the stator generates a corresponding magnetic field force”; magnetic force is also a power source.); and 
receiving the supplying power by a driving circuit in the power driving device (see [0009], where motor is receiving power from power supply.) and controlling a plurality of switches in the driving circuit according to the plurality of switching control instructions for outputting the locking command (see [0036], where “The output terminal of the current sensor 4, the output terminal of the comparator is connected to the input terminal of the PID regulator or the PWM modulator, and the output terminal of the PID regulator or the PWM modulator is connected to the three-phase bridge inverter. The grid of the 6 MOS transistors, the comparator is used to compare the actual current value measured by the current sensor 4 with a given rated current value, to obtain the difference between the two current values, and provide it to the PID adjustment. The PID regulator or the PWM modulator is used to adjust the proportion of the PWM signal received by the gates of the six MOS transistors of the three-phase bridge inverter according to the difference obtained by the comparator. The empty ratio is used to adjust the output of the three-phase output terminal of the three phase bridge inverter.”; see also [0009], where based on the output signals anti-theft device is activated. See also [0017], where “the brushless DC motor is locked to achieve the anti-theft purpose of locking the electric vehicle.”; see also [0044], where motor is locked to achieve anti-theft of the vehicle. As motor is locked that means it switches/changes control instruction based on alarm/enabling signal. See also [0017], where “the brushless DC motor is locked to achieve the anti-theft purpose of locking the electric vehicle.”; see also [0025], where “The rotor of the brushless DC motor is locked under the action of the stator magnetic field, which can effectively prevent the electric vehicle from being forcibly displaced.”; see also [0009], where a PWM signal is outputted for motor locking. see also [0013], where rotor position is detected for output instruction. See also [0027], where “the output of the three-phase inverter in real time according to the current difference, so that the actual current value detected by the current sensor changes in real time, and is finally adjusted to the rated current value, so that the rotor of the brushless DC motor can be slowly turned to the corresponding position and locked under the action of the corresponding magnetic field force that changes in real time,”). 
Regarding claim 6, Zhang does not disclose the following limitation: wherein another one of the plurality of PWM signals has two adjacent periods having the same duty ratio, and phase angles of the two PWM signals are different.
However Takashi further discloses a motor drive system, wherein another one of the plurality of PWM signals has two adjacent periods having the same duty ratio, and phase angles of the two PWM signals are different (see fig 8, where output of switching control command based on the control command is shown. the voltage braking command comprises a plurality of PWM signals, two adjacent periods of one of the PWM signals have the same duty ratio/cycle and phase angle difference (appliance angle 180 degrees) with other pwm signal in order to achieve braking control of the motor. see also [0138], where “FIG. 8 is a diagram of the correspondence relationship among the angular position signal 25, the drive signal 26, and the brake command signal 27. Every time the rotor rotates by an angle corresponding to an electrical angle of 180 degree (a geometric angle of 45 degree), the angular position detection signals Sa to Sd alternately repeat between high level (H) and low level (0).”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zhang to incorporate the teachings of Takashi by including the above feature, wherein another one of the plurality of PWM signals has two adjacent periods having the same duty ratio, and phase angles of the two PWM signals are different, for avoiding any false alarm that could trigger the anti-theft control command and reducing/lowering the requirement of complex hardware to realize the anti-theft function and so PWM signals can cancel each other out if need be to stop a motor.
Regarding claim 7, Zhang does not disclose the following limitation: wherein two adjacent periods of each of the plurality of PWM signals have the same duty ratio, and each of the plurality of PWM signals has a phase angle, with the plurality of phase angles different from one another.
However Takashi further discloses a motor drive system, wherein two adjacent periods of each of the plurality of PWM signals have the same duty ratio (see fig 8, where output of switching control command based on the control command is shown. the voltage braking command comprises a plurality of PWM signals, two adjacent periods of one of the PWM signals have the same duty ratio/cycle and phase angle difference (appliance angle 180 degrees) with other pwm signal in order to achieve braking control of the motor. see also [0138], where “FIG. 8 is a diagram of the correspondence relationship among the angular position signal 25, the drive signal 26, and the brake command signal 27. Every time the rotor rotates by an angle corresponding to an electrical angle of 180 degree (a geometric angle of 45 degree), the angular position detection signals Sa to Sd alternately repeat between high level (H) and low level (0).”), and each of the plurality of PWM signals has a phase angle, with the plurality of phase angles different from one another (see [0029], where “phase difference”; see also [0191], where “with a phase difference of 120 degrees from each other.”; see also [0192]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zhang to incorporate the teachings of Takashi by including the above feature, wherein two adjacent periods of each of the plurality of PWM signals have the same duty ratio, and each of the plurality of PWM signals has a phase angle, with the plurality of phase angles different from one another, for avoiding any false alarm that could trigger the anti-theft control command and reducing/lowering the requirement of complex hardware to realize the anti-theft function and to have PWM signals be different so to be able to cancel each other out if needed to stop a motor or drive a motor otherwise.
Regarding claim 10, Zhang further discloses an anti-theft control method, wherein the anti-theft control process comprises: 
generating a set of feedback current information by a feedback circuit according to the locking command (see [0009], where “the electric vehicle anti-theft device is mainly composed of A current sensor and a controller are formed, wherein the input end of the current sensor is connected to a certain phase winding of the three-phase winding, and the output end of the current sensor is connected to the input end of the controller to form a current closed loop system, The output terminal of the controller is connected to the control input terminal of the three-phase bridge inverter, and the output terminal of the controller outputs a PWM signal.”; based on the input current output PWM signals are generated.); and 
controlling the power driving device by the control device, according to the set of feedback current information and the set of position information, to adjust the locking command (see [0013], where “the electric vehicle anti-theft device further includes a position detector for detecting the rotor of the brushless DC motor, and an output terminal of the position detector is connected to the controller.”; see also [0046]. position detector is detecting position of rotor of the motor and giving feedback to controller. And this detector/sensor is somehow connected (direct/wireless) for determining the real-time actual position.); see also [0022], where “The step (1) also includes: detecting the position of the rotor in real time by the position detector, and real-time feedback of the position to the controller;”; see also [0027], where “The rotor of the brushless DC motor can be slowly turned to the corresponding position and locked under the action of the corresponding magnetic field force that changes in real time,”; based on the positional information anti-theft control command is generated. see also [0036], where “The output terminal of the current sensor 4, the output terminal of the comparator is connected to the input terminal of the PID regulator or the PWM modulator, and the output terminal of the PID regulator or the PWM modulator is connected to the three-phase bridge inverter. The grid of the 6 MOS transistors, the comparator is used to compare the actual current value measured by the current sensor 4 with a given rated current value, to obtain the difference between the two current values, and provide it to the PID adjustment. The PID regulator or the PWM modulator is used to adjust the proportion of the PWM signal received by the gates of the six MOS transistors of the three-phase bridge inverter according to the difference obtained by the comparator. The empty ratio is used to adjust the output of the three-phase output terminal of the three phase bridge inverter.”; see also [0009], where based on the output signals anti-theft device is activated. See also [0017], where “the brushless DC motor is locked to achieve the anti-theft purpose of locking the electric vehicle.”; see also [0044], where motor is locked to achieve anti-theft of the vehicle. As motor is locked that means it switches/changes control instruction based on alarm/enabling signal.). 

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over automatic machine translation of CN 105553353 (“Zhang”), and in view of automatic machine translation of CN 101223686 (“Takashi”), as applied to claim 1 above, and further in view of automatic machine translation of US 2014/0052317 (“Ko”).
Regarding claim 2, Zhang further discloses an anti-theft control method, wherein determining whether the enabling signal is received by the control device in the anti-theft mode comprises: 
determining whether an alarm trigger signal or a wheel-rotation signal is received by the control device in the anti-theft mode, with the alarm trigger signal (see [0012], where “The comparator is used to compare the actual current value measured by the current sensor with a given rated current value to obtain the difference between the two current values and provide it to the PID regulator or PWM modulator.”; see also [0026], where “The technical solution of the present invention uses the difference between the actual current value detected by the current sensor and a given rated current value as the basis for the closed-loop control system to adjust the duty cycle of the output PWM signal, thereby reducing "misjudgment" ", to realize the accurate anti-theft and alarm of electric vehicles.”; alarm triggering signal is based on the detected actual current value. see also [0004]) 
Zhang in view of Takashi does not disclose the following limitation (the wheel-rotation signal serving as the enabling signal.). 
However Ko discloses an anti-theft control method, wherein determining whether the enabling signal is received by the control device in the anti-theft mode comprises: 
the wheel-rotation signal serving as the enabling signal (see fig 2, block 26, rotation detector and block 27, locking mechanism. See also fig 3, where a method for preventing theft of an electric vehicle is shown. See also [0019], where “a rotation detector 26 for detecting rotation of the drive wheel 25, a locking mechanism 27 operable to lock the drive wheel 25 from rotation, and a controller 28 (such as a central processing unit) electrically coupled to the switch detector 22, the electric power source 23, the motor 24, the rotation detector 26 and the locking mechanism 27.”; see also [0023], where “Step (B) utilizes the rotation detector26 to detect the rotation of the drive wheel 25. If the drive wheel 25 rotates but the main switch 21 is in an OFF state, the electric vehicle 2 is either being moved or stolen. At this moment, the rotation detector 26 sends a signal to wake up the controller 28 in the power saving mode and step (C) is then performed.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zhang in view of Takashi to incorporate the teachings of Ko by including the above feature, the wheel-rotation signal serving as the enabling signal, for determining the actual anti-theft mode and reduce misunderstanding (e.g. vehicle is touched by a pedestrian vs actual theft) by measuring vehicle physical movement that will increase the efficiency of vehicle anti-theft control method.
Regarding claim 3, Zhang in view of Takashi does not disclose a method, wherein the wheel-rotation signal is generated by rotations of at least one wheel connected to the motor.
However Ko further discloses an anti-theft control method, wherein the wheel-rotation signal is generated by rotations of at least one wheel connected to the motor (see fig 2, where rotation detector, 26 is connected with motor, 24 and drive wheel, 25. See also [0020], where “the drive wheel 25 is a rear wheel of the electric vehicle 2, the rotation detector 26 is a Hall sensor that the motor 24 uses for rotation detection, and the locking mechanism 27 includes a plurality of power transistors electrically connected to the motor 24 and the electric power source 23.”; see also [0024]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zhang in view of Takashi to incorporate the teachings of Ko by including the above feature, the wheel-rotation signal is generated by rotations of at least one wheel connected to the motor, for determining the actual anti-theft mode by measuring vehicle physical movement (wheel rotation) that will increase the efficiency of vehicle anti-theft control method.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over automatic machine translation of CN 105553353 (“Zhang”), and in view of automatic machine translation of CN 101223686 (“Takashi”), as applied to claim 1 above, and further in view of US 2011/0155486 (“Iwaki”).
Regarding claim 5, Zhang further discloses an anti-theft control method, wherein generating the anti-theft control command according to the set of position information and further outputting the plurality of switching control instructions according to the anti-theft control command by the control device comprises: 
calculating a (See [0022], where “The step (1) also includes: detecting the position of the rotor in real time by the position detector, and real-time feedback of the position to the controller”; see also [0027], where “The rotor of the brushless DC motor can be slowly turned to the corresponding position and locked under the action of the corresponding magnetic field force that changes in real time,”; based on the positional information motor is slowly turned (brought) to a position for locking. See also [0017], where “the brushless DC motor is locked to achieve the anti-theft purpose of locking the electric vehicle.”; see also [0025], where “The rotor of the brushless DC motor is locked under the action of the stator magnetic field, which can effectively prevent the electric vehicle from being forcibly displaced.”;  see also [0045], where “the rotor of the brushless DC motor can be slowly turned to the corresponding position to lock under the action of the corresponding magnetic field force that changes in real time, thereby avoiding the traditional electric vehicle anti-theft device that uses the brushless DC motor stator three-phase winding to be short-circuited”); and 
generating the plurality of switching control instructions by a driver electrically connected to the controller in the control device according to the anti-theft control command (see [0036], where “The output terminal of the current sensor 4, the output terminal of the comparator is connected to the input terminal of the PID regulator or the PWM modulator, and the output terminal of the PID regulator or the PWM modulator is connected to the three-phase bridge inverter. The grid of the 6 MOS transistors, the comparator is used to compare the actual current value measured by the current sensor 4 with a given rated current value, to obtain the difference between the two current values, and provide it to the PID adjustment. The PID regulator or the PWM modulator is used to adjust the proportion of the PWM signal received by the gates of the six MOS transistors of the three-phase bridge inverter according to the difference obtained by the comparator. The empty ratio is used to adjust the output of the three-phase output terminal of the three phase bridge inverter.”; see also [0009], where based on the output signals anti-theft device is activated. See also [0017], where “the brushless DC motor is locked to achieve the anti-theft purpose of locking the electric vehicle.”; see also [0044], where motor is locked to achieve anti-theft of the vehicle. As motor is locked that means it switches/changes control instruction based on alarm/enabling signal. See also [0017], where “the brushless DC motor is locked to achieve the anti-theft purpose of locking the electric vehicle.”; see also [0025], where “The rotor of the brushless DC motor is locked under the action of the stator magnetic field, which can effectively prevent the electric vehicle from being forcibly displaced.”; see also [0009], where a PWM signal is outputted for motor locking. see also [0013], where rotor position is detected for output instruction. See also [0027], where “the output of the three-phase inverter in real time according to the current difference, so that the actual current value detected by the current sensor changes in real time, and is finally adjusted to the rated current value, so that the rotor of the brushless DC motor can be slowly turned to the corresponding position and locked under the action of the corresponding magnetic field force that changes in real time,”). 
Zhang does not discloses a method, wherein calculating a set of rotation speed information and set of angle information related to the motor by a controller for generating the motor control command.
However Takashi further discloses a motor drive system, wherein calculating a set of angle information related to the motor by a controller for generating the motor control command (see [0027], where “the inverter reversely switches the DC current input to the single-phase bridge unit according to the angular position of the rotor.”; see also [0137], where angular position signal is generated based on the angular position of the rotor. Vehicle control command (driving and braking of the motor) is generated based on the angle information.).
Takashi discloses a motor drive system wherein braking force is generated based on the angular positional information. Takashi does not disclose that braking force is generated for locking the motor. However that generated braking force can be used for locking the motor by slowing down the car motor. It would be obvious to incorporate this generated braking force (disclosed by Takashi) to anti-theft control command disclosed by Zhang.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zhang to incorporate the teachings of Takashi by including the above feature, calculating a set of angle information related to the motor by a controller for generating the motor control command, for applying anti-theft control command safely for locking the motor/rotor of the vehicle without having any abrupt/impossible rotational change.
Zhang in view of Takashi does not discloses a method, wherein calculating a set of rotation speed information related to the motor by a controller for generating the motor control command.
However Iwaki discloses a method of bringing an electric vehicle drive wheel to zero velocity, wherein calculating a set of rotation speed information related to the motor by a controller for generating the motor control command (see fig 27. see also [0153], where “For this purpose, a rotational speed sensor which detects the rotational speed of the traction electric motor 42 or a rotational angle sensor is provided, and the detected rotational speed or rotational angle is input to the controller.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zhang in view of Takashi to incorporate the teachings of Iwaki by including the above feature, calculating a set of rotation speed information related to the motor by a controller for generating the motor control command, for applying anti-theft control command safely for locking the motor/rotor of the vehicle without having any abrupt/impossible rotational change.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over automatic machine translation of CN 105553353 (“Zhang”), and in view of automatic machine translation of CN 101223686 (“Takashi”), as applied to claim 1 above, and further in view of US 2015/0349679 (“Rogers”).
Regarding claim 8, Zhang does not disclose the following limitation: wherein the duty ratios of the two adjacent periods of the PWM signal are both 100%.
However Takashi further disclose a motor drive system, wherein the duty ratios of the two adjacent periods of the PWM signal (see fig 8, where output of switching control command based on the control command is shown. the voltage braking command comprises a plurality of PWM signals, two adjacent periods of one of the PWM signals have the same duty ratio/cycle.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zhang to incorporate the teachings of Takashi by including the above feature, wherein the duty ratios of the two adjacent periods of the PWM signal, for applying anti-theft control command reliably by locking the motor/rotor of the vehicle.
Zhang in view of Takashi does not disclose the following limitation: wherein the duty ratios of the PWM signal are 100%.
However Rogers discloses a vehicle motor controlling method, wherein the duty ratios of the PWM signal are 100% (see [0031], where “FIG. 7 shows an alternative embodiment wherein instead of using the motor's stator current as a control variable, the PWM duty cycle generated within motor control 56 is used as a control variable. Thus, a controller 80 receives the instantaneous PWM duty cycle from motor control 56 at one input of a summer 81. A target duty cycle is provided to a second input of summer 81. The target duty cycle corresponds to a maximum duty cycle of substantially 100%.”; see also [0004], where “Electric vehicles, such as hybrid electric vehicles (HEVs), plug-in hybrid electric vehicles (PHEVs), and full electric vehicles, use inverter-driven electric machines to provide traction torque and regenerative braking torque.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zhang on view of Takashi to incorporate the teachings of Rogers by including the above feature, wherein the duty ratios of the PWM signal are 100%, for avoiding non-symmetrical/variations of anti-theft control command output (e.g. 50% duty ratio peak will be different from 70% duty ratio peak) and keeping the anti-theft control command output consistent.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over automatic machine translation of CN 105553353 (“Zhang”), and in view of automatic machine translation of CN 101223686 (“Takashi”), as applied to claim 1 above, and further in view of US 2015/0270796 (“Watanable”).
Regarding claim 9, Zhang in view of Takashi does not disclose the following limitation: adjusting the duty ratio by the control device according to a current rotation speed of the motor and a target rotation speed.
However Watanable discloses a motor control device, wherein adjusting the duty ratio by the control device according to a current rotation speed of the motor and a target rotation speed (see [0172], where “In case that a wheel skids due to a slip or the like, the rotation of the motor 20 proceeds, and the load of the motor 20 is reduced. In this case, the CPU 20 delays a rise in PWM pulse, adjusts a torque of the motor 20 by performing a process of reducing a duty ratio of the PWM pulse signal, and attempts to restore the rotation speed of the motor 20. … Thereafter, in case that the slip is stopped and the skidding of a wheel is settled, the rotation of the motor 20 becomes slower, and the load of the motor 20 increases. Then, the CPU 20 quickens a rise timing of the PWM pulse, adjusts a torque of the motor 20 by performing a process of increasing the duty ratio of the PWM pulse signal, and attempts to restore the rotation speed of the motor 20.”; pwm duty ratio is adjusted to reach a rotation speed.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zhang in view of Takashi to incorporate the teachings of Watanable by including the above feature, wherein adjusting the duty ratio by the control device according to a current rotation speed of the motor and a target rotation speed, for preventing wheel skids by adjusting the rotation speed systematically based on the current and target speed.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 20070103950 (“Arisawa”) discloses a three phase PWM signal generation apparatus.
CN 1876454 (“Xu”) discloses a system for alarm generation for anti-theft controller of vehicle.
CN 102390350 (“Bin”) discloses an automobile anti-theft device where based on the shock detected by sensor engine locking command is generated.
CN 10565369 (“Zhang’369”) discloses an automobile anti-theft device where displacement is determined by a sensor placed on the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666